215 Ga. 18 (1959)
108 S.E.2d 691
BUICE
v.
CLAYTON COUNTY COMMISSIONERS OF ROADS AND REVENUES et al.
20419.
Supreme Court of Georgia.
Submitted April 13, 1959.
Decided May 8, 1959.
Smith, Swift, Currie & McGhee, for plaintiff in error.
John R. McCannon, contra.
WYATT, Presiding Justice.
This is an action for mandamus to require the Clayton County Commissioners of Roads and Revenues to call a special meeting "to decide as a result of their own independent determination and not as a result of *19 an illegal straw ballot, whether petitioner's malt-beverage license for 1959 should be renewed, and further requiring them to renew petitioner's wine license for the year 1959, unless proper cause for not issuing, after hearing, is shown." Later the wine license was renewed, and all that remains is the issue with reference to the malt beverage license. Held:
Motion is made to dismiss the bill of exceptions in this case upon the ground that any issue made in the case is moot. The motion shows that, on December 30, 1958, a date some ten days prior to the order sustaining the general demurrer to the petition in this case, the Clayton County Commissioners of Roads and Revenues called a special meeting, at which they did exercise their own independent judgment and did make their own independent determination not to issue beverage licenses as set forth "under Title 58, Chapter (7) seven and nine (9) of the Georgia Code Annotated." A certified copy of the resolution is attached to and made a part of the motion to dismiss. None of these matters is denied by the plaintiff in error. Therefore, since it appears that everything has been done which it is sought by this suit to require the Clayton County Commissioners of Roads and Revenues to do, the case is moot and the bill of exceptions must be
Dismissed. All the Justices concur.